 V.I.P. RADIO, INC.113Plant Service DepartmentThe Employer's plant service department is composed of janitors,maintenance men, P.B.X operators, a T.W.X operator, and amessen-ger.The parties agree that janitors and maintenance men shouldbe included in the unit but the Petitioner would exclude the P.B.Xand T.W.X operators and the messenger on the ground that they haveonly casual contact with production and maintenance employees.TheEmployer would include each of these classifications in the unit.P.B.X operators are located in the switchboard room which is in theadministration building which houses the office clerical force.TheT.W.X operator is similarly situated but she sends teletype messagesinstead of operating a telephone switchboard.Since these operatorsare essentially office clerical employees we shall exclude them from theunit.3The messenger receives incoming mail, sorts it by departments,and delivers it throughout the plant.He also picks up and deliversinterdepartmental mail.In accordance with the Board policy weshall exclude him from the production and maintenance unit 4We find that the following employees of the Employer constitutea unit appropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act: All production and maintenanceemployees of the Employer's plant at Sarasota, Florida, includingplant clerical employees, technicians, test equipment testers, and mate-rial expeditors, but excluding office clerical employees, professionalemployees, technical employees,5 guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]8Haleyville Tecotile Mills,Inc.,117 NLRB 973.4Heintz Manufacturing Company,100 NLRB 1521, 1524.5 In accordance with Board policy we exclude technical employees where a party objects,as the Petitioner does here,to their inclusion.SeeLitton Industries of Maryland,Incorporated,supra; Freeman Loader Corporation,127 NLRB 514.V.I.P. Radio,Inc.andRadio&Television Broadcast EngineersUnion,Local 1212, IBEW,AFL-CIO,Petitioner.CaseNo.f-RC-10612.July 19, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section9(c)of the National LaborRelations Act, a hearing was held before William G. McCreery, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers herein to a three-member panel [Chairman Leedom and Members Bean and Fanning].128 NLRB No. 28. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a single unit of staff announcers, engineers,and engineer-announcers, otherwise called combination men, employedat radio stations WVIP, WFYI, WGHQ, and WVOX-AM and -FM,located, respectively, at Mount Kisco, Mineola, Saugerties, and NewRochelle, all in New York State, and owned and operated, respectively,by Suburban Broadcasting Company, V.I.P. Broadcasting Company,Skylark Corporation, and Radio Westchester, Inc.'V.I.P. Radio,though generally agreeing to the composition of the unit, contendsthat only separate units of the employees at each station are appro-priate.The parties also disagree as to the unit placement of certainindividuals, who are discussed below.The stations are all engaged in radio broadcasting and comprise the"Herald Tribune Radio Network." They are located at considerabledistances from each other, and are under the immediate direction andsupervision of separate station managers.There is little or no em-ployee interchange between the stations.However, V.I.P. Radio,which apparently does no independent broadcasting, owns 90 percentof the capital stock of Suburban and all such stock of V.I.P. Broad-casting, Skylark, and Radio Westchester.The officers and directorsof the Employer are also the officers and directors of the subsidiarycorporations, with the single exception that Suburban has one addi-tional director.There is a general manager over all the subsidiaries,a network news director, and network director.General working con-ditions for all the stations are set forth in a document entitled "HeraldTribune Radio Network-Personnel Policies & Practices," adopted in1959, and covering such matters as job classifications, overtime, theworkweek, holidays, vacations, and so forth.Copies of the documenthave been posted at all stations, and although the managers of theindividual stations are permitted to approve variations from its pro-visions, such variations do not appear to be frequent or substantial.Employees at all stations are covered by the same group life insuranceand health and medical policies.There is no history of collectivebargaining covering employees at any of the stations.Under thesecircumstances, esepcially the common ownership, the common officersand directors, and the centralized control of general labor policy and'Herein called respectively Suburban, VIP. Broadcasting, Skylark, and RadioWestchester. V.I.P. RADIO, INC.115operations, we find that V.I.P. Radio and its subsidiaries named abovearea single employer'We further find, in view of the foregoing andthe fact that the requested unit is in effect an employerwide unit, that,the four-station unit sought by the Petitioner is appropriate.3There remains for consideration the unit placement of the disputedindividuals.The Petitioner would include, and the Employer wouldexclude, all these persons.Alleged SupervisorsRobert Barton works at station WGHQ as staff announcer, engi-neer, and program director.He operates equipment, makes announce-ments, keeps the log required by the Federal CommunicationsCommission, spins records, and is responsible for the coordination ofall programing at the station.There is some evidence to the effectthat, as program director, Barton has the authority to set work sched-ules "with the approval of management." Barton is also in chargeof the station during the absences of the station manager, but thereis no evidence as to the frequency of these absences.Garfield Ricketts is chief engineer at station WVOX-AM and -FM.At the hearing, the Employers representative stated, in effect, that atpresent Ricketts supervised only a single occasional employee, butthat in the near future the volume of work at station WVOX wouldbe such as to require additional personnel who would be supervisedby Ricketts.There is no evidence in the record that either Barton or Rickettsregularly has, or exercises, any of the specific powers of a supervisoras set forth in Section 2(11) of the Act4 That they may, or, in fact,do, exercise supervisory authority irregularly and sporadically is notalone sufficient to constitute them supervisors.5With respect toRicketts and the possibility that he may supervise employees to behired in the future, the Board has held that a unit determination mustdepend on the present status of the employees involved and not onspeculation as to the future.'Accordingly, we find that neither-Barton nor Ricketts is a supervisor as defined in the Act. They are,therefore, included in the unit.aFamily Laundry, Inc., etal, 121 NLRB 1619;Duval Jewelry Company,etc,122NLRB 1425.3Hasgrave Manufacturing Company,et al,124 NLRB 2584 In support of its contention that Barton is a supervisor, the Employer relies oncertain Board cases in which it has found that "program directors" ale supervisorsSee,for example,Hirsch Broadcasting Company,116 NLRB 1780, 1783.However, in thosecases the individuals involved possessed certain of the supervisory powers specified inSection 2(11) of the ActMoreover, it appears from the record here that Barton hasnot necessarily the full responsibilities and authority of those program directors previ-ously considered by the Board to be supervisorsIn fact, lie testified without contra-diction that his duties as program director had never been clearly explained to himaPlanhsnton Packing Company (Division of Swift dCo ), 116 NLRB 1225, at 1231,Diamond Bros Company,96 NLRB 1420.6Albert Lea Cooperal ire Creamery Association,119 NLRB 817, at 820 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlleged Casual EmployeesRalph Vincent regularly works primarily as an engineer at stationWGHQ on Sundays from an undisclosed hour in the morning untilabout 1:30 p.m.Vincent, who has a full-time job with another con--cern, has also been called in on weekdays to do maintenance work atthe station.Sylus Hopper regularly works as an engineer at station WGHQSaturday afternoons and at such other times as he is called in by theEmployer.James Deaderick regularly works as an announcer at stationWVOX for about 71/2 hours on Saturdays and for about 6 hours onSundays.Deaderick spends the greater part of his time at school.Accordingly, we find, contrary to the position taken by the Em-ployer, that Vincent, Hopper, and Deaderick are not casual but regu-lar part-time employees' who do work similar to that done by full-timeemployees in the unit.8Therefore, in accordance with the Board'susual policy, we include these three employees in the unit.On-Trial EmployeesThe Employer contends that Dilson and Toymill, announcers atstationWVOX-AM and -FM, and Freeman, an announcer or engi-neer at station WFYI, are probationary employees on trial and, thus,should not be eligible to vote.At the time of the hearing these em-ployees had not completed their 90-day trial period.Their retentionas regular employees beyond this period appears to depend on theirqualifications and suitability and on the volume of the Employer'sbusiness.The record indicates that these employees work under thesame working conditions as other employees in the unit.Under thesecircumstances, the employment status of Dilson, Toymill, and Free-man appears to be substantially that of the usual probationary em-ployee whom the Board customarily finds eligible to vote.9Accord-ingly, the probationary employees are included in the unit and areeligible to vote.Upon the entire record in this case, we find that the following em-ployees of the Employer at radio stations WVIP, WFYI, WGHQ,andWVOX-AM and -FM, located respectively at Mount Kisco,7Gulf States Telephone Company,118 NLRB 1039, 1042,Cornhnsker Television Corpo-ration,117 NLRB 1065, 1066-1067.8The fact that Deaderick is it student does not alone require he be excludedCorn,-husker Television Corporation,supra,1066-1067;DixieWaxPaper Company,117 NLRB548, 550-551.On February 29, 1960, the Employer advised Deaderick, in effect, that his employmentwould be terminated on March 31, 1960, but on the latter date further advised him thathis employment was continued indefinitely "without the company waiving its right toterminate such employment"This factor does not in itself differentiate Deaderick'sstatus from that of other employees included in the unit9The Sheffield Corporation,123 NLRB 1454, 1457-1458. UNITED STATES AIR CONDITIONING CORPORATION117Mineola, Saugerties, and New Rochelle, New York, constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9(b) of the Act:All staff announcers, engineers, andengineer-announcers, otherwise called combination men, including allregular part-time and probationary employees, but excluding all otheremployees and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]United States Air Conditioning CorporationandInternationalUnion, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, AFL-CIO.'Cases Nos. 8-CA-1789and 8-RC-3274. July 19, 1960DECISION AND ORDEROn January 28, 1960, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and had not engaged in others, and recommending thatit cease and desist from the unfair labor practices found and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.In his report the Trial Examiner also maderecommendations as to the disposition of objections to the conduct ofthe election in the representation case.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record in thecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications.21.The Trial Examiner found that the Respondent laid off employeesMaggard and Bauder in violation of Section 8(a) (3) and (1).Although we agree that Maggard's layoff was unlawful, we do notrely upon the Trial Examiner's assumption that the Respondent's1 Referred to hereinafter as the Union.a The Trial Examiner found that the Respondent did not violate Section 8(a) (3) and(1) of the Act by reducing Roar's working hours.As no exceptions were filed to thisfinding,we adopt itpro forma.128 NLRB No. 23.577684-61-vol. 128-9